Title: From George Washington to Anthony Wayne, 4 May 1789
From: Washington, George
To: Wayne, Anthony

 

Dear Sir,
New York May 4th 1789

I feel myself much indebted to you for the congratulatory letter you forwarded to me by Genl Jackson, and for the favour you did me in bringing me acquainted with that Gentleman.
Your reflections on the arduous nature of the Station in which I am placed correspond exactly with my own. If the Crisis has demanded my services, I hope the countenance of my fellow Citizens will assist me in overcoming the difficulties of it. In the meantime, I am to mention my satisfaction for your friendly sentiments and offers. My greatest apprehension, at present, is, that more will be expected from me, than I shall be able to perform. All that an honest zeal can dictate for the advancement of the interests of our Country will, however, be cheerfully & perseveringly attempted by Dear Sir Your Most Obedt & very Hble Ser⟨vt⟩

Go: Washington

